DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed on 03/02/2021 has been entered. 
The double patenting rejection is maintained (see below).
Claims 1, 8 and 15 are amended.
Claims 1-21 are pending of which claims 1, 8 and 15 are independent claims.

Response to Arguments
The applicant's arguments filed on 03/02/2021 regarding claims 1-21 have been fully considered but are moot in view of the following new ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1-21 of co-pending application 16/139,619 in view of Chandrasekaran (Pub. No.: US  2015/0121545) as obviousness type double patenting. 
Regarding to claims 1, 8 and 15 of the present application, claims 1, 4-6, 9, 12-14 and 17, 20-22 of co-pending application 16/139,619 teaches:
wherein the selected privacy characteristic values correspond to communication preferences for parties having entries in records in more than one of the multiple disparate tables;
receiving a query through a structured query language application program interface (API), the query to request a listing of records across the multiple disparate tables of the database environment that satisfy one or more privacy requirements corresponding to the selected privacy characteristic values indicating unified communication preference for a subset of the parties that satisfy the one or more privacy requirements across the multiple disparate tables; searching the database table for indications corresponding to records across the multiple disparate tables to determine communication type to be allowed with the subset of the parties;

However, co-pending application 16/139,619 dosesn’t explicitly teach maintaining, in a database environment at least one database table of denormalized values corresponding to selected privacy characteristic values for fields in records across multiple disparate tables of the database environment. In an analogous art, Chandrasekaran discloses maintaining, in a database environment at least one database table of denormalized values corresponding to selected privacy characteristic values for fields in records across multiple disparate tables of the database environment (Chandrasekaran - [0029]: Entities in an environment (such as an environment with an on-demand database service) that use the sharing rules may each have a share table (which may be designated as _SHARE table) in which all sharing for the records of that entity are persisted. The share table may be denormalized in the sense that multiple records having been shared with same set of users with the same access levels are expressed as different rows. [0030]: FIG. 2 is a simplified illustration of an entity share table. each set of users (referred to herein as a user set, including any set of one or more users, groups, or both) for which there has been a share of access to a record by an entity is indicated, together with the access level).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of co-pending application 16/139,619 with Chandrasekaran so that denormalized values are maintained in the database tables. The modification would have allowed the system to be more efficient. 
Regarding to claims 2-7, 9-14 and 16-21, claims are disclosed by the corresponding claims 1, 4-8, 9, 12-16 and 17 and 20-22 of co-pending application 16/139,619.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 9 and 16 each recites the limitation "the selected values". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Krakowiecki et al. (Pub. No.: US 2006/0036586, hereinafter Krakowiecki) in view of Chandrasekaran (Pub. No.: US  2015/0121545).
Regarding claim 1: Krakowiecki discloses A method comprising: 
wherein the selected privacy characteristic values correspond to communication preferences for parties having entries in records in more than one of the multiple disparate tables (Krakowiecki - [0024]: user-generated communication preferences, such as, for example, an email preference, which indicates whether the user has email notification privileges are stored in a user database within the transaction facility 10, such as, for example, in the banking database 25. All the above preferences are part of a user profile constructed and stored for each user. In an alternate embodiment, the user-generated access preferences and/or the user-generated communication preferences may be stored in one or more user preferences tables 44 within the financial management database 28. See also [0033]);
the query to request a listing of records across the multiple disparate tables of the database environment that satisfy one or more privacy requirements corresponding to the selected privacy characteristic values indicating unified communication preferences for a subset of the parties that satisfy the one or more requirements across the multiple disparate tables (Krakowiecki - [0034]: At processing block 502, users that have not opted out of communications indicating availability of aggregate transaction data and, thus, accept electronic notifications as a communication preference are selected. In one embodiment, the banking database servers 24 select only users that have not opted out of receipt of electronic notifications indicating the availability of aggregate transaction data); searching the database table for indications corresponding to records across the multiple disparate tables to determine communication type to be allowed with the subset of the parties (Krakowiecki - [0035]: at processing block 504, periodic communications are transmitted to each selected user indicating the availability of aggregate transaction data).
returning, [through the structured query language API], at least a listing of records from across the multiple disparate tables that satisfy the selected privacy characteristic values indicating communication type to be allowed with one or more of the subset of the parties (Krakowiecki - [0035]: the banking database servers 24 create a notification list containing the selected users).
However Krakowiecki doesn’t explicitly teach, but Chandrasekaran discloses:
maintaining, in a database environment at least one database table of denormalized values corresponding to selected privacy characteristic values for fields in records across multiple disparate tables of the database environment (Chandrasekaran - [0029]: Entities in an environment (such as an environment with an on-demand database service) that use the sharing rules may each have a share table (which may be designated as _SHARE table) in which all sharing for the records of that entity are persisted. The share table may be denormalized in the sense that multiple records having been shared with same set of users with the same access levels are expressed as different rows. [0030]: FIG. 2 is a simplified illustration of an entity share table. each set of users (referred to herein as a user set, including any set of one or more users, groups, or both) for which there has been a share of access to a record by an entity is indicated, together with the access level), 
receiving a query through a structured query language application program interface (API) (Chandrasekaran - [0080]: System 816 (e.g., an application server 900 in system 816) automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information); and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krakowiecki with Chandrasekaran so that database table with denormalized values with access levels is maintained and are queried using SQL. The modification would have allowed the system to query one or more database tables using SQL . 
Regarding claim 2: Krakowiecki as modified discloses wherein the selected values comprise at least privacy values (Chandrasekaran - [0027]: the query may request a search of all records for which the user 110 has a certain type of access 105).
The reason to combine is similar as claim 1.
Regarding claim 3: Krakowiecki as modified discloses wherein the database environment is a multitenant environment (Chandrasekaran - [0019]: a given document or record in a Salesforce® database can be shared with different users, applications, and locations, with each of these applying their own sharing policy and governing rules. The data may include a multi-tenant database).
The reason to combine is similar as claim 1.
Regarding claim 4: Krakowiecki as modified discloses wherein the communication comprises electronic communication (Krakowiecki - [0017]: the facility 10 may include communication servers 16 that provide, inter alia, automated communications, such as, for example, electronic mail (email) communications to/from users, and/or instant messaging (IM) functionality, to/from users of the facility 10).
Regarding claim 5: Krakowiecki as modified discloses wherein the electronic communication comprises one or more of: processing, contacting, web tracking, email tracking, geotracking, and email Krakowiecki - [0035]: transmit an email to each selected user indicating the availability of aggregate transaction data)..
Regarding claim 6: Krakowiecki as modified discloses wherein the electronic communication comprises one or more of: facsimile message contact, SMS/text messaging, telephone call (Krakowiecki - [0017]: Instant messaging (IM) functionality).
Regarding claim 7: Krakowiecki as modified discloses wherein the electronic communication comprises one or more of: profiling, exporting data, forgetting/deleting user/profile, soliciting, storing personally identifiable information (PII) elsewhere (Krakowiecki - [0024]: user-generated access preferences, such as, for example a data access indicator, which indicates whether the user has access to data provided by the financial management system 26, and/or user-generated communication preferences, such as, for example, an email preference, which indicates whether the user has email notification privileges are stored in a user database within the transaction facility 10).
Regarding claims 8-14: Claims are directed to method/computer readable medium claims and do not teach or further define over the limitations recited in claims 1-7. Therefore, claims 8-14 are also rejected for similar reasons set forth in claims 1-7. 
Regarding claims 15-21: Claims are directed to apparatus/device claims and do not teach or further define over the limitations recited in claims 1-7. Therefore, claims 15-21 are also rejected for similar reasons set forth in claims 1-7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437